

Exhibit 10.1(d)





















RYDER SYSTEM, INC.
EXECUTIVE SEVERANCE PLAN














Effective
January 1, 2013

1





--------------------------------------------------------------------------------



RYDER SYSTEM, INC.
EXECUTIVE SEVERANCE PLAN
Effective as of January 1, 2007
Amended and Restated Effective as of January 1, 2013
PREAMBLE
Ryder System, Inc. (the “Company”) adopted the Ryder System, Inc. Executive
Severance Plan (the “Plan”) to set forth its severance pay policy as it applies
to Eligible Employees (as defined below) of the Company and all of its
subsidiaries and affiliates effective as of January 1, 2007 for employees
elected and promoted to or employed as an officer on or after January 1, 2007,
and January 31, 2008 for employees who were already serving as officers on or
before December 31, 2006 (each shall be considered an “Effective Date”), unless
otherwise prohibited by law. The Plan was amended and restated effective January
1, 2009 to ensure compliance with Section 409A of the Code (as defined below)
and the regulations and guidance promulgated thereunder. The Company hereby
amends and restates the Plan effective January 1, 2013 to ensure that certain
payments to “Covered Employees” as that term is defined in Section 162(m) of the
Code, qualify as “performance-based compensation” for purposes of Section 162(m)
of the Code. As used herein, the masculine pronoun shall include the feminine,
and the singular shall include the plural, unless a contrary meaning is clearly
intended.
The Plan is intended to fall within the definition of a top hat “employee
welfare benefit plan” under Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). This document is intended to serve
as the Plan document and the summary plan description of the Plan. This document
supersedes and replaces any prior plan, summary plan descriptions, agreements
(whether oral or written), summaries, policies, publications, memos or notices
regarding the Plan and any other severance, termination, or separation benefits
(including such benefits payable after a Change of Control (as defined below))
for Eligible Employees.
All rights of Participants (as defined below) to benefits relating to this Plan
shall be governed by the Plan and the executed agreement and general release
executed by the Company and the Participant in connection with a Participant’s
termination of employment. Any employee who participates in this Plan shall not
be entitled to any severance, separation, notice, or termination benefits under
any other severance or change of control policy, plan, agreement or practice of
(i) the Company (including any previously executed severance, employment or
change of control severance agreements); (ii) any predecessor agreement; or
(iii) any respective subsidiary or affiliate thereof, or pursuant to which the
Company is bound or obligated to provide such benefits. Except as set forth in
this Plan, all such other severance (whether voluntary or involuntary) or change
of control policies, plans, agreements and practices of the Company or any of
its subsidiaries or affiliates in effect for Eligible Employees prior to the
applicable Effective Date of this Plan shall be deemed amended and superseded in
their entirety by this Plan to the extent that they would provide benefits to
Participants upon their termination of employment.

2





--------------------------------------------------------------------------------



In the event that the terms of the Plan are inconsistent with other documents or
other written or verbal communications provided by the Company or its
representatives with respect to this severance program, the terms of the Plan
shall govern. The Plan may not be amended or changed except in accordance with
the provisions set forth below.
Section 1
Definitions
Capitalized terms used in the Plan and not elsewhere defined herein shall have
the meanings set forth in this Section:
            
1.1    “Accrued Benefits” means (i) earned but unpaid base salary accrued
through the Termination Date and any accrued but unpaid vacation time to the
extent carried to the Termination Date under Company policy; (ii) unreimbursed
expenses incurred in accordance with applicable Company policy through the
Termination Date; (iii) unpaid amounts under the terms of any incentive plan in
which the Participant participates as of the Termination Date, if and to the
extent that the Participant is entitled under the terms of any such plan to
receive a payment as of the Termination Date; and (iv) all other payments,
benefits or perquisites to which the Participant may be entitled through the
Termination Date, subject to and in accordance with, the terms of any applicable
compensation arrangement or benefit, or any equity or perquisite arrangement,
plan, program or grant.
        1.2    “Base Salary” means the Participant’s annual base salary in
effect on the Termination Date, or, on or before the second anniversary of a
Change of Control, and if higher, the highest annual base salary in effect
during the six (6) month period immediately preceding the Change of Control.
Base Salary for this purpose shall not include or reflect bonuses, overtime pay,
compensatory time-off, commissions, incentive or deferred compensation, employer
contributions towards employee benefits, cost of living adjustment, or any other
additional compensation, and shall not be reduced by any contributions made on
the Participant’s behalf to any plan of the Company under Section 125, 132,
401(k), or any other analogous section of the Code.
1.3    “Benefits Continuation Period” means the period for each applicable
benefit beginning on the Termination Date and ending on the earliest of (i) the
day on which the Participant is eligible to receive coverage for such benefit
from a new employer; (ii) the date the Participant cancels his COBRA
continuation coverage in accordance with the terms of the relevant plan(s); or
(iii) the last day of the Participant’s Severance Period.
1.4    “Cause” means: (i) fraud, misappropriation, or embezzlement by the
Participant against the Company or any of its subsidiaries and/or affiliates,
(ii) conviction of or plea of guilty or nolo contendere to a felony, (iii)
conviction of or plea of guilty or nolo contendere to a misdemeanor involving
moral turpitude or dishonesty, (iv) willful failure to report to work for more
than thirty (30) continuous days not attributable to eligible vacation or
supported by a licensed physician’s statement, (v) a material breach by the
Participant of Section 9 of this Plan (Restrictive Covenants), (vi) willful
failure to perform the Participant’s key job duties or responsibilities, or
(vii) any other activity which would constitute grounds for termination for
cause by the Company

3





--------------------------------------------------------------------------------



or its subsidiaries or affiliates, including but not limited to material
violations of the Company’s Principles of Business Conduct or any analogous code
of ethics or similar policy. Notwithstanding the foregoing, if a Change of
Control has occurred within one year preceding a Cause determination, “Cause”
shall not include subsections (vi) or (vii) of the preceding sentence, provided
that subsections (vi) and (vii) shall continue to apply to any terminations that
are deemed to have retroactively occurred pursuant to Section 5.3(b). For the
purposes of this Section 1.4, any good faith interpretation by the Company of
the foregoing definition of “Cause” shall be conclusive on the Participant. For
purposes of the Plan “Cause” shall be determined by such Participant’s direct
supervisor and the Chief Human Resources Officer (“CHRO”). In the event that a
Participant is a direct report to the CHRO, then the decision shall be made by
the CHRO and the Chief Financial Officer.


1.5    “Change of Control” Except as provided below, for the purpose of this
Plan, a “Change of Control” shall be deemed to have occurred if:


(a)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (ii) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subparagraph (c) of this Section 1.5; or


(b)    the individuals who, as of January 1, 2007, constituted the Board of
Directors of the Company (the “Board” generally and as of January 1, 2007, the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to January 1,
2007 whose election, or nomination for election, was approved by a vote of the
persons comprising at least a majority of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the 1934 Act (as in effect on
January 23, 2000)), shall be, for purposes of this Plan, considered as though
such person were a member of the Incumbent Board; or


(c)    there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding common
stock and outstanding voting securities ordinarily having the right to vote for
the election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities ordinarily
having the right

4





--------------------------------------------------------------------------------



to vote for the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Company’s outstanding
common stock and outstanding voting securities ordinarily having the right to
vote for the election of directors of the Company, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or


(d)    there is a liquidation or dissolution of the Company approved by the
shareholders; or


(e)    there is a sale of all or substantially all of the assets of the Company.


Notwithstanding anything in this Section 1.5 to the contrary, for purposes of
Sections 5.3(a), a Change of Control shall only be deemed to occur if such
transactions or events would give rise to a “change in ownership or effective
control” or a change in the “ownership of a substantial portion of the assets”
under Section 409A of the Code, and the rulings and regulations issued
thereunder.


1.6    “Change of Control Termination” means (i) an Involuntary Termination or
(ii) a termination of the Participant’s employment by the Participant for Good
Reason, either of which occurs within twelve (12) months after a Change of
Control.


1.7    “Code” means the Internal Revenue Code of 1986, as amended, supplemented
or substituted from time to time.


1.8    “Committee” means the Compensation Committee of the Company’s Board of
Directors.


1.9    “Company Entity” has the meaning set forth in Section 13.7(e).
1.10    “Disability” means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than

5





--------------------------------------------------------------------------------



twelve (12) months; (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan of the Company; or (iii) a
determination by the Social Security Administration that a Participant is
totally disabled.


1.11    “Eligible Employees” means (i) all active officers of the Company
employed or residing in the United States in a management level 14 or above (or
other classification designating officer status, as those classifications may
change from time to time), and (ii) who have not entered into any agreements or
arrangements providing severance or change of control benefits with the Company.


1.12     “Equity Compensation Opportunities” means the Participant’s ability to
obtain equity in the Company (or a comparable cash-based incentive program)
through a compensatory arrangement. Equity Compensation Opportunities are
measured using the valuation method applied by the Company for financial
accounting purposes and the Board may take into account in determining that no
reduction has occurred any exercises, cashing out, or other liquidity in favor
of the Participant that is either triggered by the Participant or occurring in
connection with a Change of Control. Changes in the underlying value of the
stock shall not be treated as a reduction in the Equity Compensation
Opportunities, and the Company may take into account in replacing the value of
pre-Change of Control equity compensation with post-Change of Control equity
compensation (or a comparable cash-based incentive program) that the Participant
may have received value for his equity compensation in the Change of Control.


1.13    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, supplemented or substituted from time to time.


1.14    “Good Reason” only applies within one (1) year following a Change of
Control, except as otherwise provided in Section 5.3(c), and only occurs when,
without the Participant’s consent, the Company: (i) requires the Participant to
be based or to perform services at any site or location more than fifty (50)
miles from the site or location at which the Participant is based at the time of
the Change of Control, except for travel reasonably required in the performance
of the Participant’s responsibilities (which does not materially exceed the
level of travel required of the Participant in the six (6) month period
immediately preceding the Change of Control), or (ii) materially reduces the
aggregate value of the compensation (which includes the Participant’s base
salary, target bonus opportunity under the Company’s annual bonus plan or
program, Equity Compensation Opportunities and cash perquisites), payable to the
Participant, or (iii) materially and adversely changes the Participant’s duties
and responsibilities. For the avoidance of doubt, a change in reporting
relationship or title shall not constitute “Good Reason.” A Participant’s
termination of employment shall only constitute a termination for Good Reason if
the Participant terminates employment on or prior to the first anniversary of
the date on which the circumstances providing a basis for such termination
initially occurred. In addition, the Participant’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance surrounding Good Reason until ninety (90) days have elapsed since
the occurrence of the

6





--------------------------------------------------------------------------------



circumstance he would assert constitutes Good Reason and the Participant has not
provided notice in accordance with Section 1.16 prior to the end of such ninety
(90) day period.


1.15    “Involuntary Termination” means the termination of a Participant’s
employment by the Company for any reason other than death, Disability or Cause;
provided, however, that an Involuntary Termination of a Participant’s employment
shall not occur if:


(a)    the termination of the Participant’s employment is due to the transfer of
the Participant’s employment between the Company and a Company Entity, or among
the Company and one or more Company Entities;


(b)    the termination results from the sale or transfer of all or any portion
of the operations of the Company or any of its subsidiaries and affiliates (the
“Disposed Business”) (by means of a stock or asset disposition, or other similar
transaction) which sale or transfer does not constitute a Change of Control, and
either (i) the Participant’s employment is transferred to the purchaser or
transferee of the Disposed Business or (ii) the Participant terminates his
employment with the Company or any of its subsidiaries or affiliates
notwithstanding that the Participant received an offer of employment from either
the purchaser or transferee of the Disposed Business or the Company or any of
its subsidiaries and affiliates, as determined by the Company in its sole
discretion; or


(c)    the termination follows a Change of Control and either (i) the
Participant’s employment is transferred to the purchaser or transferee of the
Disposed Business and the obligations of this Plan are assumed by the purchaser
or transferee or (ii) the Participant terminates his employment with the Company
or any of its subsidiaries or affiliates or does not accept an offer of
employment from a purchaser or transferee notwithstanding that the Participant
received an offer of employment from either the purchaser or transferee of the
Disposed Business or the Company or any of its subsidiaries and affiliates which
offer included a continuation of the obligations of this Plan, as determined by
the Company in its sole discretion.


In no event shall an “Involuntary Termination” occur if the Participant
terminates his employment with the Company or any of its subsidiaries or
affiliates for any reason. In the event of the occurrence of any of the events
set forth in subsection (b) and (c) above, the Company’s obligations under this
Plan shall terminate immediately and the Participant shall not be entitled to
any amounts or benefits hereunder but shall still be required to comply with
Section 9 hereof. This Plan shall, however, continue in effect if the
Participant’s employment is transferred between or among the Company and Company
Entities, as contemplated in subsection (a) above.
1.16    “Notice of Termination” means written notice (i) specifying the
effective date of the Participant’s termination (which shall not be less than
thirty (30) days after the date of such notice in the case of a termination on
account of Disability or the Participant’s voluntary termination other than for
Good Reason); (ii) solely with respect to the Participant terminating for Good
Reason, citing the specific provisions of this Plan and the facts and
circumstances, in reasonable detail, providing a basis for such termination,
provided that if the basis for such Good

7





--------------------------------------------------------------------------------



Reason is capable of being cured by the Company, the Participant will provide
the Company with an opportunity to cure the Good Reason within thirty (30)
calendar days after receipt of such notice, and (iii) solely with respect to the
Company terminating the Participant’s employment on account of Disability, its
intent to terminate his employment on account of Disability.
1.17    “Participant” means an Eligible Employee who has satisfied the
conditions for participation set forth in Section 2.
    
1.18    “Plan” means this Ryder System, Inc. Executive Severance Plan.


1.19    “Plan Administrator” shall mean the Company’s Chief Human Resources
Officer or his designate.


1.20    “Release” means a severance agreement and general release in such form
as the Company, in its sole discretion, determines appropriate that is executed
by the Participant and the Company in connection with the termination of the
Participant’s employment with the Company or any of its subsidiaries and
affiliates. If the Participant is subject to the Older Workers Benefit
Protection Act (“OWBPA”), the Release shall be revocable until the end of the
seventh (7th) calendar day after Participant executes the Release


1.21    “Release Effective Date” means, if the Participant is covered by the
OWBPA on his Termination Date, the later of: (i) the eighth (8th) calendar day
after the execution of the Release, provided that the Participant has not
revoked the Release prior to such date, or (ii) the Termination Date. If the
Participant is not covered by the OWBPA on his Termination Date, the Release
Effective Date means the later of: (i) the date on which the Release is executed
by the Participant, or (ii) the Termination Date.


1.22    “Severance Period” means: (i) one (1) year following the Termination
Date if not in connection with a Change of Control Termination, or (ii) eighteen
(18) months following the Termination Date if in connection with a Change of
Control Termination.
        
1.23    “Specified Employee” means a Participant who is deemed to be a
“specified employee” in accordance with the policies and procedures adopted by
the Company and shall generally include any Participant who is an officer of the
Company.


1.24    “Target Bonus” means the Participant’s stated target annual incentive
award opportunity which the Participant is eligible to receive under the
Company’s annual incentive compensation plan or awards for the year in which the
Termination Date occurs.


1.25    “Termination Date” means the effective date of the termination of the
Participant’s employment with the Company.


1.26    “Trustee” has the meaning set forth in Section 8.



8





--------------------------------------------------------------------------------



Section 2
Participation
An Eligible Employee shall participate in the Plan after the completion of
twelve (12) consecutive months of continuous employment with the Company
provided, however, that any:
(a)     employee of the Company who is not an Eligible Employee as of the
Effective Date of the Plan shall become a Participant only if, upon becoming an
Eligible Employee, he executes an acknowledgement form (the “Form”) agreeing to
abide by the terms of this Plan within sixty (60) days after being presented
with such Form by the Company; and
(b)     Eligible Employee who as of the Effective Date of the Plan is subject to
an agreement with the Company providing for severance, separation, notice or
termination benefits, whether oral or written, (including such benefits payable
after a Change of Control) shall become a Participant only if he executes the
Form within sixty (60) days after being presented with such Form by the Company.
Section 3
Notice of Termination
Any termination of employment shall be communicated by a Notice of Termination
to the other party. No notice period is required other than as required in
Section 1.16.
Section 4
Conditions and Eligibility for Severance Benefits
4.1    Conditions for Eligibility. Subject to the conditions and limitations of
this Section 4 and elsewhere in the Plan, a Participant shall be entitled to the
severance benefits described herein only upon satisfaction of all the following
conditions (and all other applicable conditions contained herein):
(a)     he suffers an Involuntary Termination, a Change of Control Termination,
or a termination pursuant to Section 5.3(c) herein;
(b)     he timely executes without modification and in its entirety a Release
within fifty (50) days of the Termination Date, and such Release becomes
effective so that the Participant no longer has any right to revoke such Release
within sixty (60) days of the Termination Date;
(c)    if requested by the Company or any subsidiary or affiliate, he delivers a
resignation letter, acceptable to the Company, from all offices, directorships
and fiduciary positions in which the Participant was serving;

9





--------------------------------------------------------------------------------



(d)     he returns to the Company any property of the Company or its
subsidiaries or affiliates which has come into his possession or control; and
(e)     he remains actively at work through the date of termination designated
in the Notice of Termination, unless the Company agrees in writing to release
the Participant from employment earlier than such date of termination, or in the
case of a resignation as of a future date, the Company chooses unilaterally to
shorten the period before the resignation’s effective date.
4.2    Exclusions. Each Participant shall cease to be entitled to severance
benefits, upon the earliest to occur of the following:
(a)     the end of the Severance Period;
(b)    his breach of any provision of the Release, the Plan or any other Company
agreement executed by the Participant including, but not limited to, the Form
referenced in Section 2 or the refusal to execute the Form;
(c)     the revocation, invalidity, unenforceability, or untimely execution of
the Release;
(d)     his reemployment by the Company, or any of its subsidiaries or
affiliates;
(e)    solely with respect to the reimbursement for the continuation of benefits
described in Section 5.1(d), 5.3(c)(iv) or 6.1(e), the end of the Benefits
Continuation Period; and/or
(f)    termination pursuant to the last sentence in Sections 5.1(d), 5.3(c)(iv)
or 6.1(e).
4.3    Early Termination of Payments.
(a)    If a Participant dies prior to payment of all severance benefits to which
he is entitled, all Company obligations under the Plan shall cease except that
the Accrued Benefits (if unpaid at the time of death) shall be paid to the
Participant’s surviving spouse or, if no spouse survives, to the Participant’s
estate.
(b)    If the Participant is receiving severance benefits under Sections 5 or 6,
and (A) if the Participant is reemployed by the Company (or any subsidiary,
affiliate or successor) or breaches the Plan’s terms or the Release, or (B) if
the Company (or any subsidiary, affiliate or successor) discovers information
that would have permitted the Company to terminate the Participant for Cause or
if the Company or any subsidiary, affiliate or successor discovers a breach of
Section 9, payment of severance benefits shall immediately cease, and the
Participant shall no longer be entitled to any severance benefits with respect
to such termination. If severance benefits cease because of re-employment and
the Company has paid severance in a lump sum, the Company (or any subsidiary or

10





--------------------------------------------------------------------------------



successor) shall have the right to require that the Participant repay to the
applicable entity the value of the severance benefits that would not yet have
been paid before re-employment if he had been receiving the severance in
semi-monthly installments, and the Participant shall no longer be entitled to
any severance benefits with respect to such termination. If the severance ceases
because of a Cause determination or a breach of Section 9, the Company (or any
subsidiary or successor) shall have the right to require that the Participant
repay to the applicable entity the full value of any previously received
severance. The remedies described in this paragraph are in addition to any other
remedies that may be available to the Company in the event of the occurrence of
any of the circumstances described in this paragraph.
Section 5
Severance Benefits Other than as a Result of a Change of Control
5.1    Benefits. If a Participant experiences an Involuntary Termination other
than as a result of a Change of Control and complies with all of the other terms
and conditions of the Plan, he shall be eligible to receive:
(a)    the Accrued Benefits, payable in a lump sum as soon as administratively
feasible following the Release Effective Date, or such other date as their terms
require;
(b)     continuation of the Participant’s Base Salary for the Severance Period
payable in installments in accordance with the Company’s standard payroll
practices, but no less frequently than monthly, beginning within sixty (60) days
following the Termination Date (with the first payment to include amounts
accrued between the Termination Date and the first payment date); provided that,
if the sixtieth (60th) day following the Termination Date falls in the calendar
year following the calendar year in which the Termination Date occurs, payments
will not commence prior to the first day of the calendar year following the
calendar year in which the Termination Date occurs; provided further that, in
the event the Participant is a Specified Employee on the Termination Date,
payment shall be made in accordance with the following provisions:
(i) If the aggregate value of the payments due to the Participant pursuant to
this Section 5.1(b) during the six (6) month period following his Termination
Date, does not exceed two (2) times the lesser of: (x) the Specified Employee’s
base salary for the year prior to the year in which the Termination Date occurs;
or (y) the maximum amount that may be taken into account under a qualified
retirement plan pursuant to Section 401(a)(17) of the Code for the year in which
the Termination Date occurs (such amount, the “Separation Pay Limit”), the
Participant shall receive continuation of his Base Salary for the Severance
Period payable in installments in accordance with the Company’s standard payroll
practices, but no less frequently than monthly, as set forth above.

11





--------------------------------------------------------------------------------



(ii) If the aggregate value of the payments due to the Participant pursuant to
this Section 5.1(b) during the six (6) month period following his Termination
Date exceeds the Separation Pay Limit, the Participant shall not receive any
payments of continued Base Salary in excess of the Separation Pay Limit during
such six (6) month period. Any amounts in excess of the Separation Pay Limit
which would have otherwise been paid during the six (6) month period following
the Participant’s Termination Date shall be paid in a lump sum on the first day
following the six-month anniversary of the Participant’s Termination Date.
Beginning with the first payroll cycle occurring on or after the first day
following the six-month anniversary of the Participant’s Termination Date and
continuing until the end of the Severance Period, the Participant shall receive
continuation payments of the Participant’s Base Salary in installments in
accordance with the Company’s standard payroll practices, but no less frequently
than monthly.
(iii)    For purposes of Section 409A of the Code, each installment payment of
Base Salary made pursuant to this Section 5.1(b) shall be treated as a separate
payment of compensation.
(c)    a lump sum payment equal to the pro-rata cash bonus for the year in which
the Termination Date occurs, which shall be paid (i) when such annual bonuses
are paid to non-terminated employees (or, if later, upon the satisfaction of all
conditions for the payment of benefits hereunder, but in no event shall such
payment occur later than March 15 of the calendar year following the year in
which the Termination Date occurs) and (ii) based on the actual attainment of
the performance goals under the annual bonus plan for the year in which the
Termination Date occurs;
(d)    if the Participant continues to receive health benefits (including,
medical, prescription, dental, vision and health care reimbursement account
benefits) pursuant to the Company’s health plans under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, supplemented or substituted from
time to time (“COBRA”) and pays the full COBRA premiums, the Company will
reimburse the Participant for the COBRA premiums paid for such benefits for the
Participant and his family through COBRA (with the exception of any COBRA
premiums paid for health care reimbursement account benefits) for the Benefits
Continuation Period, in accordance with the applicable plans, programs or
policies of the Company, and on such terms applicable to comparably situated
active employees during such period (which shall offset the Company’s COBRA
obligation); provided that the Executive may continue to receive health benefits
pursuant to the Company’s health plans during a period of time in the Benefits
Continuation Period during which the Executive would not otherwise be entitled
to COBRA continuation coverage under Section 4980B of the Code if the Executive
continues to pay premiums for such health benefits, and the Executive shall
receive reimbursement for all premiums paid by the Executive for such continued
health benefits on the date no later than December 31 of the calendar year
immediately following the calendar year in which the applicable expenses have
been incurred. If the Participant fails to accept available coverage from
another employer or fails to notify the Company (or, following a Change of
Control, the

12





--------------------------------------------------------------------------------



Company or the Trustee) within thirty (30) days of the Participant’s eligibility
to receive coverage under another employer’s plan, the Participant’s
reimbursements under this Section 5.1(d) shall immediately terminate and the
Participant shall cease to be entitled to any such reimbursements under this
Plan and shall be required within three (3) months after such failure to
reimburse the Company for the reimbursements paid to the Participant after such
failure, and the Participant agrees that the Company may offset against such
reimbursement or deduct such reimbursement from any payments due to the
Participant by the Company, in full or partial payment of such reimbursement;
provided that no such offset shall be made in violation of Section 409A of the
Code; 
(e)    if the Participant is covered by any Company-sponsored supplemental
long-term disability insurance program as of the Termination Date, the Company
shall continue to pay for the Participant’s coverage until the end of the
Severance Period. At the end of the Severance Period, the Participant shall be
entitled to keep this policy if he continues to pay the annual premiums;
(f)    if the Participant is covered by any Company-sponsored executive life
insurance program as of the Termination Date, the Company shall continue to pay
for the Participant’s coverage until the end of the Severance Period. At the end
of the Severance Period, the Participant will have thirty-one (31) days from the
last day of the Severance Period to convert his life insurance coverage to an
individual policy;
(g)     professional outplacement services as determined in the Company’s sole
discretion until the earliest of (i) twenty-four (24) months after the
Termination Date, (ii) the date on which the Participant obtains another
full-time job, (iii) the date on which the Participant becomes self-employed,
and (iv) the date on which the Participant has received all services or benefits
due under the applicable Company-sponsored outplacement program. The Company
will not pay the Participant cash in lieu of professional outplacement services;
and
(h)    any benefits or rights to which the Participant is entitled under any of
the Company’s stock or equity plans in accordance with the terms and conditions
of any such plans.
5.2    Payment of Severance Benefits. Notwithstanding anything herein to the
contrary, no payments hereunder (other than Accrued Benefits payable pursuant to
their terms) shall be made to a Participant prior to the Release Effective Date.
In the event that (a) a Participant does not execute a release within fifty (50)
days following the Termination Date or (b) the Release Effective Date does not
occur within sixty (60) days following the Termination Date, a Participant shall
not be entitled to any payments or benefits hereunder (other than the Accrued
Benefits payable pursuant to their terms); provided that, if the Participant
becomes entitled to payments and benefits pursuant to Section 5.3(c), the
Participant shall not be entitled to any payments or benefits hereunder in the
event that (a) the Participant does not execute a release within fifty (50) days
following the date of the Change of Control or (b) the Release Effective Date
does not occur within sixty (60) days following the date of the Change of
Control.

13





--------------------------------------------------------------------------------



5.3    Terminations Prior to a Change of Control.
(a)    If a Change of Control occurs and the Participant is then receiving, or
is entitled to receive, payments and benefits pursuant Section 5.1 of the Plan
on account of his prior termination of employment, the Company shall pay to the
Participant, in a lump sum, within seven (7) calendar days after the Change of
Control, an amount (in lieu of future payments) equal to the present value of
all future cash payments due under Section 5.1(b) of the Plan using the prime
commercial lending rate published by the Trustee at the time the Change of
Control occurs, but the Company and the Participant shall continue to be liable
to each other for all other obligations under this Plan. In the event that the
Participant was a Specified Employee on his Termination Date, if the sum of the
payments which the Participant previously received in accordance with Section
5.1(b) and the payment set forth in this Section 5.3(a) exceeds the Separation
Pay Limit, any amounts in excess of the Separation Pay Limit shall be paid on
the later of (i) the first day following the six-month anniversary of the
Termination Date and (ii) within seven (7) calendar days after the Change of
Control. For the avoidance of doubt, in the event that the provisions of this
Section 5.3(a) become effective, they shall supersede the provisions of Section
5.1(b).
(b)    If a Change of Control occurs and (i) the Participant experienced an
Involuntary Termination within twelve (12) months prior to the date on which the
Change of Control occurs and (ii) it is reasonably demonstrated by the
Participant that such Involuntary Termination either (A) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (B) otherwise arose in connection with or in anticipation of a Change
of Control, then, in addition to the payments and benefits set forth in Section
5.1, the Participant shall be entitled to the following: (x) a lump sum payment
equal to 50% of the Participant’s Base Salary payable as soon as practicable but
no later than sixty (60) days following the Change of Control; provided that if
the Participant was a Specified Employee on his Termination Date, such payment
shall be paid on the later of (1) as soon as practicable but no later than sixty
(60) days following the Change of Control and (2) the first day following the
six-month anniversary of the Participant’s Termination Date; (y) the Target
Bonus, which shall be paid as soon as practicable following the Change of
Control but no later than March 15 of the calendar year following the calendar
year in which the Change of Control occurs; and (z) for purposes of determining
the Severance Period for benefits provided under Sections 5.1(d), (e), and (f),
the Participant’s Severance Period shall be defined as the eighteen (18) month
period following the Participant’s Termination Date. Notwithstanding the
foregoing, in the event that (i) a Change of Control occurs and payments and
benefits become payable to a Participant pursuant to this Section 5.3(b); and
(ii) such Change of Control does not constitute a “change in ownership or
effective control” or a change in the “ownership of a substantial portion of
assets” under Section 409A of the Code and the rules and regulations issued
thereunder, the lump sum payment set forth in (x) above shall be paid on the
first anniversary of the Participant’s Termination Date.
(c)    If a Change of Control occurs and (i) the Participant’s employment was
voluntarily terminated within twelve (12) months prior to the date on which the
Change of Control occurs; (ii) such termination would have constituted a
termination for Good

14





--------------------------------------------------------------------------------



Reason if it had occurred within one (1) year following the Change of Control;
and (iii) it is reasonably demonstrated by the Participant that the
circumstances which would have caused the occurrence of Good Reason either (a)
were at the request of a third party who had taken steps reasonably calculated
to effect a Change of Control or (b) otherwise arose in connection with or in
anticipation of a Change of Control, then the Participant shall be entitled to
the following (determined based on a Severance Period of eighteen (18) months
from the Termination Date):
(i)    A lump sum payment equal to the Participant’s Base Salary for the
Severance Period payable within sixty (60) days following the Change of Control;
provided that, if the sixtieth (60th) day following the Change of Control falls
in the calendar year following the calendar year in which the Change of Control
occurs, payment will not be made prior to the first day of the calendar year
following the calendar year in which the Change of Control occurs; provided
further that, if the Participant is a Specified Employee on the Termination
Date, any amounts in excess of the Separation Pay Limit shall be paid to the
Participant in a lump sum on the later of (x) the first day following the
six-month anniversary of the Termination Date and (y) within sixty (60) days
following the Change of Control. In the event that (i) a Change of Control
occurs and payments and benefits become payable to a Participant pursuant to
this Section 5.3(c); and (ii) such Change of Control does not constitute a
“change in ownership or effective control” or a change in the “ownership of a
substantial portion of assets” under Section 409A of the Code and the rules and
regulations issued thereunder, the lump sum payment set forth herein shall be
paid on the first anniversary of the Participant’s Termination Date.
(ii)    a lump sum payment equal to the pro-rata cash bonus for the year in
which the Termination Date occurs, which shall be paid (i) when such annual
bonuses are paid to non-terminated employees (or, if later, upon the
satisfaction of all conditions for the payment of benefits hereunder, but in no
event shall such payment occur later than March 15 of the calendar year
following the year in which the Change of Control occurs) and (ii) based on the
actual attainment of the performance goals under the annual bonus plan for the
year in which the Termination Date occurs;
(iii)    A lump sum payment equal to the Participant’s Target Bonus, payable on
the Release Effective Date or as soon thereafter as is practicable, but no later
than March 15 of the calendar year following the calendar year in which the
Change of Control occurs;
(iv)    if the Participant continues to receive health benefits (including,
medical, prescription, dental, vision and health care reimbursement account
benefits) pursuant to the Company’s health plans under COBRA and pays the full
COBRA premiums, the Company will reimburse the Participant for the COBRA
premiums paid for such benefits for the Participant and his family through COBRA
(with the exception of any COBRA premiums paid for health care

15





--------------------------------------------------------------------------------



reimbursement account benefits) for the remainder of the Benefits Continuation
Period, in accordance with the applicable plans, programs or policies, if any,
of the Company or its successor, and on such terms applicable to comparably
situated active employees during such period (which shall offset the Company’s
COBRA obligation, if any); provided that the Executive may continue to receive
health benefits pursuant to the Company’s health plans during a period of time
in the Benefits Continuation Period during which the Executive would not
otherwise be entitled to COBRA continuation coverage under Section 4980B of the
Code if the Executive continues to pay premiums for such health benefits, and
the Executive shall receive reimbursement for all premiums paid by the Executive
for such continued health benefits on the date no later than December 31 of the
calendar year immediately following the calendar year in which the applicable
expenses have been incurred.. If the Participant fails to accept available
coverage from another employer or fails to notify the Company (or the Trustee)
within thirty (30) days of the Participant’s eligibility to receive coverage
under another employer’s plan, the Participant’s reimbursements under this
Section 5.3(c)(iv) shall immediately terminate and the Participant shall cease
to be entitled to any such reimbursements under this Plan and shall be required
within three (3) months after such failure to reimburse the Company for the
reimbursements paid to the Participant after such failure, and the Participant
agrees that the Company may offset against such reimbursement or deduct such
reimbursement from any payments due to the Participant by the Company, in full
or partial payment of such reimbursement; provided that, no such offset shall be
made in violation of Section 409A of the Code; and
(v)    A lump sum payment equal to the value of the Company-sponsored
outplacement program maintained by the Company immediately prior to the Change
of Control, based on the Participant’s management level as of the Termination
Date, which shall be paid within sixty (60) days following the Change of
Control; provided that, if the sixtieth (60th) day following the Change of
Control falls in the calendar year following the calendar year in which the
Change of Control occurs, payment will not be made prior to the first day of the
calendar year following the calendar year in which the Change of Control occurs;
provided further that, if the Participant is a Specified Employee on the
Termination Date, such amount shall be paid on the later of (x) within sixty
(60) days following the Change of Control and (y) the first day following the
six-month anniversary of the Termination Date. In the event that (i) a Change of
Control occurs and payments and benefits become payable to a Participant
pursuant to this Section 5.3(c); and (ii) such Change of Control does not
constitute a “change in ownership or effective control” or a change in the
“ownership of a substantial portion of assets” under Section 409A of the Code
and the rules and regulations issued thereunder, the lump sum payment set forth
herein shall be paid on the first anniversary of the Participant’s Termination
Date; and
(vi)    If the Participant is covered by any Company-sponsored executive life
insurance program as of the Termination Date, the Company (or the

16





--------------------------------------------------------------------------------



Trustee) shall continue to pay for the Participant’s coverage until the end of
the Severance Period. At the end of the Severance Period, the Participant will
have thirty-one days (31) from the last day of the Severance Period to convert
his life insurance coverage to an individual policy; and
(vii)    If the Participant is covered by any Company-sponsored supplemental
long term disability insurance program as of the Termination Date, the Company
(or the Trustee) shall continue to pay for the Participant’s coverage until the
end of the Severance Period. At the end of the Severance Period, the Participant
shall be entitled to keep this policy if he continues to pay the annual
premiums; and
(viii)    Any benefits or rights to which the Participant is entitled under any
of the Company’s stock or equity plans in accordance with the terms and
conditions of any such plans.
For the avoidance of doubt, no payments or benefits payable to the Participant
pursuant to this Section 5.3(c) shall continue beyond the end of the second
calendar year following the calendar year in which the Termination Date occurs.
The Participant shall not be entitled to any payments or benefits pursuant to
this Section 5.3(c), unless prior to the Participant’s Termination Date, the
Participant had given the Company notice of the circumstances forming the basis
of termination for Good Reason and an opportunity to cure such circumstances in
accordance with Sections 1.14 and 1.16.
Section 6
Severance Benefits As a Result of a Change of Control
6.1    Benefits. If a Participant experiences a Change of Control Termination,
and complies with all of the other terms and conditions of the Plan, he shall be
eligible to receive:
(a)    the Accrued Benefits, payable in a lump sum as soon as administratively
feasible following the Release Effective Date, or such other date as their terms
require;
(b)     a lump sum payment equal to the Participant’s Base Salary for the
Severance Period payable within sixty (60) days following the Termination Date;
provided that, if the sixtieth (60th) day following the Termination Date falls
in the calendar year following the calendar year in which the Termination Date
occurs, payment will not be made prior to the first day of the calendar year
following the calendar year in which the Termination Date occurs; provided
further that, if a Participant is Specified Employee on the Termination Date,
any amounts payable under this Section 6.1(b) in excess of the Separation Pay
Limit shall be paid to the Participant in a lump sum on the first day following
the six-month anniversary of the Termination Date;
(c)    a lump sum payment equal to the pro-rata cash bonus for the year in which
the Termination Date occurs which shall be paid (i) when such annual bonuses are

17





--------------------------------------------------------------------------------



paid to non-terminated employees (or, if later, upon the satisfaction of all
conditions for the payment of benefits hereunder, but in no event shall such
payment occur later than March 15 of the calendar year following the year in
which the Termination Date occurs) and (ii) based on the actual attainment of
the performance goals under the annual bonus plan for the year in which the
Termination Date occurs;
(d)    an amount equal to the Participant’s Target Bonus payable on the Release
Effective Date or as soon thereafter as is practicable but no later than March
15 of the calendar year following the calendar year in which the Termination
Date occurs;
(e)    if the Participant continues to receive health benefits (including,
medical, prescription, dental, vision and health care reimbursement account
benefits) pursuant to the Company’s health plans under COBRA and pays the full
COBRA premiums, the Company will reimburse the Participant for the COBRA
premiums paid for such benefits for the Participant and his family through COBRA
(with the exception of any COBRA premiums paid for health care reimbursement
account benefits) for the Benefits Continuation Period, in accordance with the
applicable plans, programs or policies of the Company, and on such terms
applicable to comparably situated active employees during such period (which
shall offset the Company’s COBRA obligation, if any);  provided that the
Executive may continue to receive health benefits pursuant to the Company’s
health plans during a period of time in the Benefits Continuation Period during
which the Executive would not otherwise be entitled to COBRA continuation
coverage under Section 4980B of the Code if the Executive continues to pay
premiums for such health benefits, and the Executive shall receive reimbursement
for all premiums paid by the Executive for such continued health benefits on the
date no later than December 31 of the calendar year immediately following the
calendar year in which the applicable expenses have been incurred. If the
Participant fails to accept available coverage from another employer or fails to
notify the Company or the Trustee within thirty (30) days of the Participant’s
eligibility to receive coverage under another employer’s plan, the Participant’s
reimbursements under this Section 6.1(e) shall immediately terminate and the
Participant shall cease to be entitled to any such reimbursements under this
Plan and shall be required within three (3) months after such failure to
reimburse the Company or the Trustee for the reimbursements paid to the
Participant after such failure, and the Participant agrees that the Company may
offset against such reimbursement or deduct such reimbursement from any payments
due to the Participant by the Company, in full or partial payment of such
reimbursement; provided that no such offset shall be made in violation of
Section 409A of the Code;
(f)    if the Participant is covered by any Company-sponsored supplemental
long-term disability insurance program as of the Termination Date, the Company
(or the Trustee) shall continue to pay for the Participant’s coverage until the
end of the Severance Period. At the end of the Severance Period, the Participant
shall be entitled to keep this policy if he continues to pay the annual
premiums;
(g)    if the Participant is covered by any Company-sponsored executive life
insurance program as of the Termination Date, the Company (or the Trustee) shall

18





--------------------------------------------------------------------------------



continue to pay for the Participant’s coverage until the end of the Severance
Period. At the end of the Severance Period, the Participant will have thirty-one
(31) days from the last day of the Severance Period to convert his life
insurance coverage to an individual policy;
(h)     a lump sum payment equal to the value of the Company-sponsored
outplacement program maintained by the Company immediately prior to the Change
of Control, based on the Participant’s management level as of the Termination
Date, payable within sixty (60) days following the Termination Date; provided
that, if the sixtieth (60th) day following the Termination Date falls in the
calendar year following the calendar year in which the Termination Date occurs,
payment will not be made prior to the first day of the calendar year following
the calendar year in which the Termination Date occurs; provided further that,
if the Participant is a Specified Employee on the Termination Date, such amount
shall be paid on the first day following the six-month anniversary of the
Termination Date; and


(i)    any benefits or rights to which the Participant is entitled under any of
the Company’s stock or equity plans in accordance with the terms and conditions
of any such plans.
6.2         In the event that a Participant becomes entitled to payments and
benefits pursuant to Section 6.1 in connection with a Change of Control that
does not constitute a “change in ownership or effective control” or a change in
the “ownership of a substantial portion of the assets” under Section 409A of the
Code, and the rulings and regulations issued thereunder, the payments and
benefits set forth in Sections 6.1 (a), (b), (c), (d), (e), (f) and (g) herein
(in each case, based on a Severance Period of eighteen (18) months from the
Termination Date), shall be provided in accordance with the schedule set forth
in Section 5.1, except as otherwise provided in this Section 6.2. In addition,
the services set forth in Section 5.1(g) (based on a Severance Period of twelve
(12) months) shall be provided in lieu of the payment set forth in Section
6.1(h). Notwithstanding the foregoing, with respect to the payment set forth in
Section 6.1(b), an amount equal to the lesser of (i) the Separation Pay Limit or
(ii) the amount set forth in Section 6.1(b) shall be paid to the Participant on
the Release Effective Date or as soon thereafter as is practicable, but no later
than sixty (60) days following the Termination Date. In the event that the
amount set forth in Section 6.1(b) exceeds the Separation Pay Limit, any excess
amounts shall be paid at the time they would have otherwise been paid pursuant
to Section 5.1(b).


6.3     Notwithstanding anything herein to the contrary, no payments hereunder
(other than Accrued Benefits payable pursuant to their terms) shall be made to a
Participant prior to the Release Effective Date. In the event that (a) a
Participant does not execute a release within fifty (50) days following the
Termination Date or (b) the Release Effective Date does not occur within sixty
(60) days following the Termination Date, a Participant shall not be entitled to
any payments or benefits hereunder (other than the Accrued Benefits payable
pursuant to their terms).
Section 7
Effect of 280G on Payments

19





--------------------------------------------------------------------------------



7.1    Reduction in Payments. In the event any Payment (as defined below) would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code, the Company shall reduce (but not below zero) the aggregate present
value of the Payments payable to the Participant pursuant to the terms of this
Plan to the Reduced Amount (as defined below), if reducing the Payments payable
to the Participant pursuant to the terms of this Plan will provide the
Participant with a greater net after-tax amount than would be the case if no
reduction was made.
7.2    Determining Net After-Tax Amounts. In determining whether a reduction in
Payments payable to the Participant pursuant to the terms of this Plan will
provide the Participant with a greater net after-tax amount, the following
computations shall be made:
(a)     The net after-tax benefit to the Participant without any reduction in
Payments shall be determined by reducing the Payments by the amount of federal,
state, local and other applicable taxes (including the Excise Tax (as defined
below)) applicable to the Payments. For these purposes, the tax rates shall be
determined using the maximum marginal rate applicable to such Participant for
each year in which the Payments shall be paid.
(b)    The net after-tax benefit to the Participant with a reduction in the
Payments to the Reduced Amount shall be determined by applying the tax rates
under Section 7.2(a), with the exception of the Excise Tax.
7.3    Reduction Methodology. In the event a reduction in the Payments to the
Reduced Amount will provide the Participant with a greater net after-tax amount,
the following shall apply:
(a)    Reduction of payments. The reduction of the amounts payable hereunder, if
applicable, shall be made by first reducing, but not below zero, the cash
payments under Sections 5.1(b), 5.3(c)(i), or 6.1(b), as applicable (and in the
event that such payments are installment payments, each such installment payment
shall be reduced pro-rata, but not below zero), and by next reducing, but not
below zero, the cash payments under Sections 5.1(c), 5.3(c)(ii), 5.3(c)(iii),
6.1(c) or 6.1(d), as applicable. In the event that following the reduction of
the amounts set forth in the preceding sentence, additional amounts payable to
the Participant must be reduced, any payments due to the Participant pursuant to
the Company’s equity plans shall be reduced on a pro-rata basis, but not below
zero.
(b)    Restrictions. Only amounts payable under this Plan shall be reduced
pursuant to this Section 7.3. Any reduction shall be made in a manner consistent
with the requirements of Section 409A of the Code.
7.4    Definitions. For purposes of this Section 7, the following definitions
shall apply.
(a)    “Payment” shall mean an amount that is received by the Participant or
paid by the Company on his behalf, or represents any property, or any other
benefit

20





--------------------------------------------------------------------------------



provided to the Participant under this Plan or under any other plan, arrangement
or agreement with the Company or any other person, and such amount is treated as
contingent on a change in control, as provided under Section 280G of the Code.
(b)    “Reduced Amount” shall mean an amount, as determined under Section 280G
of the Code, which does not cause any Payment to be subject to the Excise Tax.
(c)    “Excise Tax” shall mean the excise tax imposed under Section 4999 of the
Code.
7.5    Determination of Reduction. All determinations required to be made under
this Section 7 shall be made by a nationally recognized accounting (or
compensation and benefits consulting) firm selected by the Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Participant within ten (10) business days of the Change of
Control. Any such determination by the Accounting Firm shall be binding upon the
Company and the Participant. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.
Section 8
Trusts
In order to ensure in the event of a Change of Control that timely payment will
be made of certain obligations of the Company to the Participant provided for
under this Plan, the Company shall, immediately prior to or in connection with
the consummation of a Change of Control, irrespective of whether the Change of
Control constitutes a “change in ownership or effective control” or a change in
the “ownership of a substantial portion of the assets” under Section 409A of the
Code, and the rulings and regulations issued thereunder, pay into one or more
trust(s) (the “Trust(s)”) established between the Company and any financial
institution with assets in excess of $100 million selected by the Company prior
to the Change of Control, as trustee (the “Trustee”), such amounts and at such
time or times as are required in order to fully pay all cash amounts due the
Participant hereunder that are payable or as are otherwise required pursuant to
the terms of the Trust(s), with payment to be made in cash or cash equivalents.
Thereafter, all such payments required to be paid hereunder shall be made out of
the Trust(s); provided, however, that the Company shall retain liability for and
pay the Participant any amounts or provide for such other benefits due the
Participant under this Plan for which there are insufficient funds in the
Trust(s), for which no funding of the Trust(s) is required or in the event that
the Trustee fails to make such payment to the Participant within the time frames
set forth in this Plan. Prior to the Change of Control, and to the extent
necessary because of a change in the Trustee, after the Change of Control, the
Company shall provide the Participant with the name and address of the Trustee.
Nothing in this Plan shall require the Company to maintain the funding required
in this section beyond the first anniversary of a Change of Control unless,
before such first anniversary, the Participant’s employment has terminated in a
manner qualifying him for benefits hereunder. The Participant expressly waives
any requirement under this Section 8 or otherwise for the Company to fund the
Trust(s) if funding would cause him to be taxed under Section 409A(b) of the
Code or any successor law.

21





--------------------------------------------------------------------------------



For purposes of this Plan, the term “the Company and/or the Trustee” means the
Trustee to the extent the Company has put funds in the Trust(s) and the Company
to the extent the Company has not funded or fully funded the Trust(s); provided,
however, that in accordance with the paragraph above, the Company shall retain
liability for and pay the Participant any amounts or provide for such other
benefits due the Participant under this Plan for which the Trustee fails to make
adequate payment to the Participant within the time frames set forth in this
Plan.


Section 9
Restrictive Covenants
As consideration for the Company’s offer of coverage under this Plan to the
Participant and for other good and valuable consideration, during his employment
and upon termination of employment for any reason, the Participant agrees to
comply with the restrictive covenants contained in Section 9 of this Plan. In
addition, receipt of the severance payments and benefits set forth in Sections 5
and 6 is expressly conditioned upon the Participant’s continued compliance with
Section 9.
9.1    Confidentiality. All documents, records, techniques, business secrets and
other information of the Company, its subsidiaries and affiliates which have or
will come into the Participant’s possession from time to time during the
Participant’s affiliation with the Company and/or any of its subsidiaries or
affiliates and which the Company treats as confidential and proprietary to the
Company and/or any of its subsidiaries or affiliates shall be deemed as such by
the Participant and shall be the sole and exclusive property of the Company, its
subsidiaries and affiliates. The Participant agrees that the Participant will
keep confidential and not use or divulge to any other individual or entity any
of the Company’s or its subsidiaries’ or affiliates’ confidential information
and business secrets, including, but not limited to, such matters as costs,
profits, markets, sales, products, product lines, key personnel, pricing
policies, operational methods, customers, customer requirements, suppliers,
plans for future developments, and other business affairs and methods and other
information not readily available to the public. Additionally, the Participant
agrees that upon his termination of employment, irrespective of the reason for
such termination, the Participant shall promptly return to the Company any and
all confidential and proprietary information of the Company and/or its
subsidiaries or affiliates that is in his possession or control.


The Participant agrees that the terms and provisions of this Plan, as well as
any and all incidents leading to or resulting from this Plan, are confidential
and may not be discussed with anyone other than his spouse, domestic partner,
attorney or tax advisor without the prior written consent of the Company’s Chief
Human Resources Officer, except as required by law. In the event that the
Participant is subpoenaed, or asked to provide confidential information or to
testify as a witness or to produce documents in any existing or potential legal
or administrative or other proceeding or investigation formal or informal
related to the Company, to the extent permitted by applicable law, the
Participant will promptly notify the Company of such subpoena or request and
will, if requested, meet with the Company for a reasonable period of time prior
to any such appearance or production.



22





--------------------------------------------------------------------------------



9.2    Non-Competition. During the Participant’s employment with the Company,
and thereafter during the Participant’s Severance Period, if any, the
Participant shall not, without the prior written consent of the Board, directly
or indirectly engage or become a partner, director, officer, principal, employee
in the same or similar capacity as the Participant worked for the Company,
consultant, investor, creditor or stockholder in/for any business,
proprietorship, association, firm or corporation not owned or controlled by the
Company or its subsidiaries or affiliates which is engaged or proposes to engage
or hereafter engages in a business competitive directly or indirectly with the
business conducted by the Company or any of its subsidiaries or affiliates in
any geographic area the Participant worked in or had responsibility over the
previous twelve (12) month period; provided, however, that the Participant is
not prohibited from owning one percent (1%) or less of the outstanding capital
stock of any corporation whose stock is listed on a national securities
exchange.


The Participant and the Company have attempted to limit the Participant’s right
to compete only to the extent necessary to protect the Company’s legitimate
business interests. The Participant and the Company recognize however, that
reasonable people may differ in making such a determination. Consequently, the
Participant and the Company agree that if the scope or enforceability of this
Plan is in any way disputed at any time, a court may modify and enforce this
Plan to the extent it believes to be reasonable under the circumstances.


9.3    Non-Solicitation. During the Participant’s employment with the Company or
any subsidiary or affiliate, and thereafter during the longer of (i) the
Severance Period, if any, or (ii) twelve (12) months following the Participant’s
Termination Date (irrespective of the reason for the Participant’s termination
and without any reduction or modification), the Participant shall not, directly
or indirectly, in any manner or capacity whatsoever, either on the Participant’s
own account or for any person, firm or company:



                (a)    take away, interfere with relations with, divert or
attempt to divert from the Company any business with any customer or account:
(x) which was a customer on the last day of the Participant’s employment and/or
has been solicited or serviced by the Company within one (1) year prior to the
last day of the Participant’s employment; and (y) with which the Participant had
any contact or association, or which was under the supervision of the
Participant, or the identity of which was learned by the Participant, as a
result of the Participant’s employment with the Company, or


(b)    solicit, interfere with or induce, or attempt to induce, any employee or
independent contractor of the Company or any of its subsidiaries or affiliates
to leave his employment or service with the Company or to breach his employment
agreement or other agreement, if any.


9.4    Inventions and Discoveries. The Participant acknowledges that all ideas,
discoveries, inventions and improvements which are made, conceived or reduced to
practice by the Participant and every item of knowledge relating to the
Company’s business interests (including potential business interests) gained by
the Participant during the Participant’s employment are the

23





--------------------------------------------------------------------------------



sole and absolute property of the Company, and the Participant shall promptly
disclose and hereby irrevocably assigns all his right, title and interest in and
to all such ideas, discoveries, inventions, improvements and knowledge to the
Company for its sole use and benefit, without additional compensation, and shall
communicate to the Company, without cost or delay, and without publishing the
same, all available information relating thereto. The Participant also hereby
waives all claims to moral rights in any such ideas, discoveries, inventions,
improvements and knowledge. The provisions of this Section 9 shall apply whether
such ideas, discoveries, inventions or knowledge are conceived, made, gained or
reduced to practice by the Participant alone or with others, whether during or
after usual working hours, whether on or off the job, whether applicable to
matters directly or indirectly related to the Company’s business interests
(including potential business interests), and whether or not within the specific
realm of the Participant’s duties. Any of the Participant’s ideas, discoveries,
inventions and improvements relating to the Company’s business interests or
potential business interests and conceived, made or reduced to practice during
the Severance Period shall for the purpose of this Plan, be deemed to have been
conceived, made or reduced to practice before the end of the Participant’s
employment. The Participant shall, upon request of the Company, and without
further compensation by the Company but at the expense of the Company, at any
time during or after his employment with the Company, sign all instruments and
documents requested by the Company and otherwise cooperate with the Company and
take any actions which are or may be necessary to protect the Company’s right to
such ideas, discoveries, inventions, improvements and knowledge, including
applying for, obtaining and enforcing patents, copyrights and trademark
registrations thereon in any and all countries. To the extent this Section shall
be construed in accordance with the laws of any state which precludes a
requirement to assign certain classes of inventions made by an employee, this
Section shall be interpreted not to apply to any invention which a court rules
and/or the Company agrees falls within such classes.
    
9.5    Non-Disparagement and Cooperation. The Participant agrees not to make any
remarks disparaging the conduct or character of the Company or any of its
subsidiaries or affiliates, their current or former agents, employees, officers,
directors, successors or assigns (“Ryder Parties”), except as may be necessary
in the performance of his duties or as is otherwise required by law. The
Participant agrees to cooperate with the Company in the investigation, defense
or prosecution of any claims or actions now in existence or that may be brought
in the future against or on behalf of the Company. Such cooperation shall
include meeting with representatives of the Company upon reasonable notice at
reasonable times and locations to prepare for discovery or any mediation,
arbitration, trial, administrative hearing or other proceeding or to act as a
witness. The Company shall reimburse the Participant for travel expenses
approved by the Company or its subsidiaries or affiliates incurred in providing
such assistance. The Participant shall notify the Company if the Participant is
asked to assist, testify or provide information by or to any person, entity or
agency in any such proceeding or investigation. Nothing in this provision is
intended to or should be construed to prevent the Participant from providing
truthful information to any person or entity as required by law or his fiduciary
obligations.
9.6    Specific Remedy. The Participant acknowledges and agrees that if he
commits a material breach of the Covenant of Confidentiality or, if applicable,
the Covenant Against Competition, the Covenant of Non-Solicitation, or the
Covenant of Non-Disparagement and Cooperation, the Company shall have the right
to have the covenant specifically enforced through

24





--------------------------------------------------------------------------------



an injunction or otherwise, without any obligation that the Company post a bond
or prove actual damages, by any court having appropriate jurisdiction on the
grounds that any such breach will cause irreparable injury to the Company,
without prejudice to any other rights and remedies that Company may have for a
breach of this Plan, and that money damages will not provide an adequate remedy
to the Company. The Participant further acknowledges and agrees that the
Covenant of Confidentiality, the Covenant Against Competition, the Covenant of
Non-Solicitation, and the Covenant of Non-Disparagement and Cooperation
contained in this Plan are intended to protect the Company’s business interests
and goodwill, are fair, do not unreasonably restrict his future employment and
business opportunities, and are commensurate with the arrangements set out in
this Plan and with the other terms and conditions of the Participant’s
employment. In addition, in executing this Plan, the Participant makes an
election to receive severance pay and benefits pursuant to Sections 5 and 6 and
is subject to the covenants above, therefore, the Participant shall have no
right to return any amounts or benefits that are already paid or to refuse to
accept any amounts or benefits that are payable in the future in lieu of his
specific performance of his obligations under the covenants above.


Section 10
Offset
Participants in the Plan shall not be entitled to receive any other severance,
notice, change of control or termination payments or benefits (or notice in lieu
of severance) from the Company. In addition, to the extent permitted by Section
409A of the Code, the Participant’s benefits under the Plan will be reduced by
the amount of any other severance or termination payments, or pay in lieu of
notice, payable by the Company to the Participant on account of his employment,
or termination of employment, with the Company, including, but not limited to,
(i) any payments required to be paid by the Company to the Participant under any
other program, policy, practice, or plan, or (ii) any federal, state, national,
municipal, provincial, commonwealth or local law (including any payment pursuant
to the Worker Adjustment Retraining and Notification Act or any national, State,
local, provincial, municipal, or commonwealth equivalent). A Participant must
notify the Plan Administrator if he receives any such payments. Notwithstanding
anything to the contrary in this Section 10, no severance payment paid or
payable to a Participant, after giving effect to the provisions of this Section
10, shall be less than one week of Participant’s Base Salary.
Section 11
Cessation of Participation in Employer Plans
Except as otherwise provided herein, a Participant, as of his Termination Date,
shall cease to participate in and shall cease to be treated as an employee of
the Company for all purposes under the employee benefit plans of the Company,
including, without limitation, all retirement, welfare, incentive, bonus and
other similar plans, policies, programs and arrangements maintained for
employees of the Company. Each such Participant’s rights under any such plan,
policy, program or arrangement shall be governed by the terms and conditions of
each thereof, as in effect on such Termination Date.

25





--------------------------------------------------------------------------------



Section 12
Administration
12.1    Plan Interpretation and Benefit Determinations. The Plan is administered
and operated by the Plan Administrator who has complete authority, with respect
to matters within its jurisdiction, in its sole and absolute discretion, to
construe the terms of the Plan (and any related or underlying documents or
policies), and to determine the eligibility for, and amount of, severance
benefits due under this Plan to Participants and their beneficiaries. All such
interpretations and determinations (including factual determinations) of the
Plan Administrator shall be final and binding upon all parties and persons
affected thereby. The Plan Administrator may appoint one or more individuals and
delegate such of its powers and duties as it deems desirable to any such
individual(s), in which case every reference herein made to the Plan
Administrator shall be deemed to mean or include the appointed individual(s) as
to matters within their jurisdiction.


12.2    Benefit Claims. A Participant or his beneficiary (if applicable) may
file a written claim with the Plan Administrator with respect to his rights to
receive a benefit from the Plan. The Participant will be informed of the
decision of the Plan Administrator with respect to the claim within ninety (90)
days after it is filed. Under special circumstances, the Plan Administrator may
require an additional period of not more than ninety (90) days to review a
claim. If this occurs, the Participant will be notified in writing as to the
length of the extension, the reason for the extension, and any other information
needed in order to process the claim. If the Participant is not notified within
the ninety-day (or one hundred and eighty-day, if so extended) period, he may
consider the claim to be denied.


If a claim is denied, in whole or in part, the Participant will be notified in
writing of the specific reason(s) for the denial, the exact plan provision(s) on
which the decision was based, what additional material or information is
relevant to his case, and what procedure the Participant should follow to get
the claim reviewed again. The Participant then has sixty (60) days to appeal the
decision to the Plan Administrator.


The appeal must be submitted in writing to the Plan Administrator. A Participant
may request to review pertinent documents, and may submit a written statement of
issues and comments. A decision as to a Participant’s appeal will be made within
sixty (60) days after the appeal is received. Under special circumstances, the
Plan Administrator may require an additional period of not more than sixty (60)
days to review an appeal. If this occurs, the Participant will be notified in
writing as to the length of the extension, not to exceed one hundred and twenty
(120) days from the day on which the appeal was received.


If a Participant’s appeal is denied, in whole or in part, he will be notified in
writing of the specific reason(s) for the denial and the exact plan provision(s)
on which the decision was based. The decision on an appeal of the Plan
Administrator will be final and binding on all parties and persons affected
thereby. If a Participant is not notified within the sixty-day (or one hundred
and twenty-day, if so extended) period, he may consider the appeal as denied.
 

26





--------------------------------------------------------------------------------



Section 13


Miscellaneous


13.1    Tax Withholding. The Company may withhold from any and all amounts
payable under this Plan such federal, state and local taxes as may be required
to be withheld pursuant to any applicable law or regulation.
13.2    Unfunded Plan. The Plan is unfunded. The Company shall pay the full cost
of the Plan out of its general assets, to the extent not satisfied by the Trust.
13.3    Not a Contract of Employment. The Plan shall not be deemed to constitute
a contract of employment, or to impose on the Company any obligation to retain
any Participant as an employee, to continue any Participant’s current employment
status or to change any employment policies of the Company; nor shall any
provision hereof restrict the right of the Company to discharge any of its
employees or restrict the right of any such employee to terminate his employment
with the Company.
13.4    Successors.
(a)     This Plan is personal to the Participant and the Participant does not
have the right to assign this Plan or any interest herein.
(b)    This Plan shall inure to the benefit of and be binding upon the Company
and its successors. As used in this Plan, “the Company” shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Plan by operation of law, or
otherwise.
13.5    Full Settlement. Except as specifically provided otherwise in this Plan,
the Company’s obligation to make the payments provided for herein and otherwise
to perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any setoff, counterclaim, recoupment, defense or
other right which the Company may have against the Participant or others. The
Participant shall not be obligated to seek other employment by way of mitigation
of the amounts payable to the Participant under any of the provisions of this
Plan nor, except as specifically provided otherwise in this Plan, shall the
amount of any payment provided for under this Plan be reduced by any
compensation or benefits earned by the Participant as the result of employment
by another employer after the Termination Date.
13.6    Attorney’s Fees. To the fullest extent permitted by law, the Company
shall promptly pay upon submission of statements all legal and other
professional fees, costs of litigation, prejudgment interest, and other expenses
incurred in connection with any dispute concerning payments, benefits and other
entitlements which the Participant may have under Sections 5.1, 5.3(b), 5.3(c),
6.1, or 6.2 subject to a cap of $15,000; provided, however, the Company shall be
reimbursed by the Participant (i) for the fees and expenses advanced in the
event the Participant’s claim is, in a material manner, in bad faith or
frivolous and the arbitrator or court, as applicable, determines that the
reimbursement of such fees and expenses is appropriate, or (ii) to the extent

27





--------------------------------------------------------------------------------



that the arbitrator or court, as appropriate, determines that such legal and
other professional fees are clearly and demonstrably unreasonable. Any payments
made pursuant to this Section 13.6 shall be limited to expenses incurred on or
prior to December 31 of the second calendar year following the calendar year in
which the Termination Date occurs, and any payments made pursuant to this
Section 13.6 shall be made on or prior to December 31 of the third calendar year
following the calendar year in which the Termination Date occurs.
13.7    Section 409A of the Code.
(a) Notwithstanding anything herein to the contrary, this Plan shall be
construed and interpreted in a manner so as not to trigger adverse tax
consequences under Section 409A of the Code and the rulings and regulations
issued thereunder. The Company may amend this Plan in any manner necessary to
comply with Section 409A of the Code or any other applicable laws, with or
without the consent of the Participant. Furthermore, to the extent necessary to
comply with Section 409A of the Code, the payment terms for any of the payments
or benefits payable hereunder shall be amended without the Participant’s consent
to comply with Section 409A of the Code.
(b) Notwithstanding anything herein to the contrary, A Participant shall not be
entitled to any payments or benefits pursuant to the Plan in the event that the
occurrence of his termination of employment does not constitute a “separation
from service” as defined by Section 409A of the Code and the regulations issued
thereunder. For purposes of determining whether a “separation from service”, as
defined by Section 409A of the Code, has occurred, pursuant to Treas. Reg.
§1.409A-1(h)(3), the Company has elected to use “at least 80 percent” each place
it appears in Sections 1563(a)(1), (2), and (3) of the Code and in Treas. Reg.
§1.414(c)-2.
(c) Notwithstanding anything herein to the contrary, if a Participant is a
Specified Employee at the time of his Termination Date, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then, to the extent permitted by Section 409A of the Code, the
Company will defer the commencement of the payment of any such payments or
benefits hereunder until the first day following the six-month anniversary of
the Termination Date (or the earliest date as is permitted under Section 409A of
the Code). If any payments or benefits are deferred due to such requirements,
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) they shall be paid or reimbursed
to the Participant in a lump sum on the first day following the six-month
anniversary of the Termination Date, and any remaining payments and benefits due
under this Plan shall be paid or provided in accordance with the normal payment
dates specified for them herein.
(d) Except as otherwise provided herein, any reimbursements or in-kind benefits
provided under the Plan shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in the Plan (or, if no such period is specified, the
Participant’s lifetime), (ii) the amount of expenses eligible for reimbursement,
or in kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense

28





--------------------------------------------------------------------------------



is incurred, and (iv) the right to reimbursement or in kind benefits is not
subject to liquidation or exchange for another benefit. In addition, for
purposes of the limitations on nonqualified deferred compensation under Section
409A, each payment of compensation under the Plan shall be treated as a separate
payment of compensation for purposes of applying the Section 409A deferral
election rules and the exclusion from Section 409A for certain short-term
deferral amounts and separation pay. Notwithstanding any other provision set
forth herein, any payments which are intended to constitute separation pay due
to an involuntary separation from service in accordance with Treas. Reg.
§1.409A-1(b)(9)(iii) shall be paid no later than the last day of the second
calendar year following the calendar year in which the Termination Date occurs.
(e) For purposes of this Plan, a Company Entity means any member of a controlled
group of corporations or a group of trades or businesses under common control of
which the Company is a member. A “controlled group of corporations” means a
controlled group of corporations as defined in Section 414(b) of the Code and a
“group of trades or businesses under common control” means a group of trades or
businesses under common control as defined in Section 414(c) of the Code,
without any modifications.
13.8    Choice of Law and Jury Trial Waiver. The validity, interpretation,
construction, and performance of this Plan shall be governed by the laws of the
State of Florida without regard to its conflicts of law principles. The Parties
agree that any suit, action or other legal proceeding that is commenced to
resolve any matter arising under or relating to any provision of this Plan shall
be commenced only in a court of the State of Florida (or, if appropriate, a
federal court located within the State of Florida), in either case located in
Miami, Florida, and the parties consent to the jurisdiction of such court. The
parties hereto accept the exclusive jurisdiction and venue of those courts for
the purpose of any such suit, action or proceeding. The Company and the
Participant each irrevocably waive any right to a trial by jury in any action,
suit or other legal proceeding arising under or relating to any provision of
this Plan.
13.9    Effect of Invalidity of Provision. If any provision of the Plan is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and such provision shall, to the extent possible, be
modified in such manner as to be valid and enforceable but so as to most nearly
retain the intent of the Company. If such modification is not possible, the Plan
shall be construed and enforced as if such provision had not been included in
the Plan.
13.10    Effect of Plan. The Plan supersedes any and all prior severance
arrangements, policies, plans or practices of the Company and its predecessors
(whether written or unwritten) and further supersedes any nondisclosure,
nonsolicitation, inventions and/or noncompetition agreements covering the
Participants; provided, however, that any rights to indemnification, all stock
options or other equity granted to the Participant prior to the Effective Date,
and all agreements relating thereto shall remain in full force and effect in
accordance with their terms except as otherwise modified herein.
13.11    Records. The records of the Company with respect to employment history,
Base Salary, absences, and all other relevant matters shall be conclusive for
all purposes of this Plan.

29





--------------------------------------------------------------------------------



13.12    Non-transferability. In no event shall the Company make any payment
under this Plan to any assignee or creditor of a Participant, except as
otherwise required by law. Prior to the time of a payment hereunder, a
Participant shall have no rights by way of anticipation or otherwise to assign
or otherwise dispose of any interest under this Plan, nor shall rights be
assigned or transferred by operation of law.    


13.13    Other Benefits. No amount accrued or paid under this Plan shall be
deemed compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.
Section 14
Amendment or Termination of the Plan
The Plan may be amended or terminated, in whole or in part, (i) at any time,
with or without prior notice to Participants, by action of the Committee or its
designees in order to comply with applicable laws, rules and regulations and
(ii) at any time with notice to Participants by action of the Committee.
Section 15
Required Information
15.1 Participants’ Rights Under ERISA. A Participant in the Plan is entitled to
certain rights and protections under the Employee Retirement Income Security Act
of 1974 (ERISA). ERISA provides that all Plan participants shall be entitled to:
- Examine, without charge, at the Plan Administrator’s office, all Plan
documents, and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports and Plan descriptions.
- Obtain copies of Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.
- Receive a summary of the Plan’s annual financial report if the Plan covers 100
or more people. The Plan Administrator is required by law to furnish each
Participant with a copy of this summary annual report.
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of Plan participants and beneficiaries. No one,
including the Company or any other person, may fire a Participant or otherwise
discriminate against him in any way to prevent him from obtaining a welfare
benefit or

30





--------------------------------------------------------------------------------



exercising his rights under ERISA. If a Participant’s claim for a benefit is
denied in whole or in part, he must receive a written explanation of the reason
for the denial. The Participant has the right to have the Plan review and
reconsider his claim. Under ERISA, there are steps a Participant can take to
enforce the above rights.
For instance, if a Participant requests materials from the Plan and does not
receive them within 30 days, he may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay the Participant up to $110 a day until the he receives the materials, unless
the materials were not sent because of reasons beyond the control of the Plan
Administrator.
If the Participant’s claim for benefits is denied or ignored, in whole or in
part, he may file suit in a state or federal court. If a Participant is
discriminated against for asserting his rights, he may seek assistance from the
U.S. Department of Labor, or may file suit in a federal court. The court will
decide who should pay court costs and legal fees. If the Participant is
successful, the court may order the person the Participant sued to pay these
costs and fees. If the Participant loses, the court may order him to pay these
costs and fees, for example, if it finds the Participant’s claim is frivolous.
If a Participant has any questions about the Plan, he should contact the Plan
Administrator. If the Participant has any questions about this statement or
about his rights under ERISA, he should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in
the telephone directory or the Division of Technical Assistance and Inquires,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.
15.2 Other Important Facts.
OFFICIAL NAME OF THE PLAN:        Ryder System, Inc. Executive Severance Plan
SPONSOR:                    Ryder System, Inc.
11690 NW 105th Street
Miami, Florida 33178-1103
(305) 500-3726
EMPLOYER IDENTIFICATION
NUMBER (EIN):                59-0739250


PLAN NUMBER:                [___]
TYPE OF PLAN:                Employee Welfare Severance Benefit Plan
END OF PLAN YEAR:            December 31
TYPE OF ADMINISTRATION:        Employer Administered

31





--------------------------------------------------------------------------------





PLAN ADMINISTRATOR:            Ryder’s Chief Human Resources Officer
11690 NW 105th Street
Miami, Florida 33178-1103


RESTATEMENT EFFECTIVE DATE:    January 1, 2013
The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.
Service of legal process may be made upon the Plan Administrator.
No individual may, in any case, become entitled to additional benefits or other
rights under this Plan after the Plan is terminated. Under no circumstances,
will any benefit under this Plan ever vest or become nonforfeitable.

32



